Case: 16-31209      Document: 00514131101         Page: 1    Date Filed: 08/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 16-31209                                    FILED
                                  Summary Calendar                            August 24, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
JAMES ARTHUR WOODLEY,

                                                 Petitioner-Appellant

v.

M.D. CARVAJAL, Warden, United States Penitentiary, Pollock;
ADMINISTRATION OF UNITED STATES PENITENTIARY POLLOCK,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:16-CV-1104


Before DENNIS, SOUTHWICK and HIGGINSON, Circuit Judges.
PER CURIAM: *
       James Arthur Woodley, federal prisoner # 83958-079, seeks leave to
appeal in forma pauperis (IFP) from the dismissal of his 28 U.S.C. § 2241
petition. We will not grant the motion unless Woodley shows that he has at
least one nonfrivolous appellate claim and thus is taking the appeal in good
faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31209     Document: 00514131101     Page: 2   Date Filed: 08/24/2017


                                  No. 16-31209

an appellant’s good faith “is limited to whether the appeal involves legal points
arguable on their merits (and therefore not frivolous).” Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation omitted).
Woodley has not met this standard.
      Woodley has shown no error in the district court’s reasoning and thus
has not shown that he has a nonfrivolous appellate claim. Because the claims
raised in his § 2241 petition concern his conviction and sentence, rather than
the manner in which his sentence is being executed, they arise under 28 U.S.C.
§ 2255, not § 2241. See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000);
Reyes-Requena v. United States, 243 F.3d 893, 900 (5th Cir. 2001).
Additionally, he has not shown that he is entitled to proceed under the savings
clause of § 2255(e), as he has not cited a retroactively applicable Supreme
Court case showing that he was convicted of a nonexistent offense. See Reyes-
Requena, 243 F.3d at 904. Because he has not raised a viable § 2241 claim,
there is no error in the denial of his motion for appointed counsel. See 18 U.S.C.
§ 3006A(a)(2)(B).
      In sum, Woodley has failed to raise a nonfrivolous appellate claim.
Accordingly, his motion to proceed IFP on appeal is DENIED. Because this
appeal is frivolous, it is DISMISSED. See Baugh, 117 F.3d at 202 & n.24; 5TH
CIR. R. 42.2.




                                        2